DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 03/19/2021. The following is the status of the claims:

Claims 1 and 4-19 are pending.
Claims 2-3 are canceled.
Claims 1, 4-10, and 12-16 have been amended.
Claims 17-19 are new.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The presumption that claim 5 invokes 35 U.S.C. 112(f) has been revoked, accordingly claim 5 is no longer interpreted under 35 U.S.C. 112(f).

Claim Objections
Claim 16 is objected to because of the following informalities:

Regarding Claim 16, the recitation of “at certain height in heat in the...” in line 2 should read --at a certain height in the…-- for clarity and proper English syntax.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-10, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Finke - (US5775317 - previously cited) in view of Kaellis - (US6808017 - previously cited), and further in view of Buongirno - (US2726850 - previously cited), hereinafter referred to as “Finke”, “Kaellis”, and “Buongirno”.

**NOTE: the previous Action contained a typographical error in the Buongirno reference patent number (US2762850 was erroneous). The correct patent number (US2726850) is now reflected. This correction does not constitute new grounds of rejection.

Regarding Claim 1, Finke discloses (Figures 1-2) a heat exchanger (1) comprising: 
a hollow heat exchanger main body (34, hollow as to delimit the outer boundary of annular passage 70, per Column 5, lines 8-12) that is enclosed in a radiant tube (6); and 
a heat conductor (any one of annular fins 44, heat conductors per Column 4, lines 52-55) that is disposed on an outer periphery of the heat exchanger main body (as shown in Figures 1-2), wherein 
the heat exchanger performs heat exchange between a first gas (28) flowing in between the radiant tube and the heat exchanger main body (as shown in Figure 1 and per Column 4, lines 37-41) and a second gas (air from fan 54) flowing in a hollow interior of the heat exchanger main body (as shown in Figure 1 and per Column 4, lines 59-64), and wherein
the heat conductor is configured to promote generation of a turbulence flow from the first gas flowing in between the radiant tube and the heat exchanger main body (turbulence would necessarily occur due to the combustion gases 28 impinging on the fins 44 as the combustion gases flow across the annular passage 38, as evidenced by Kaellis’ Figure 2 and corresponding disclosure in Kaellis’ Column 4, lines 2-25), the heat conductor being disposed on the outer periphery of the heat exchanger main body (as shown in Figures 1-2) without welding (as shown in Figure 2 and as suggested in Column 4, lines 44-46, the fins 44 are formed, i.e. integrally, on the outer surface of the tube 34 and thus no welding is present),
the heat conductor includes a plurality of circular heat conductors (any two of the heat conductors, circular since they are annular, per Column 4, lines 44-48) disposed at predetermined intervals (interval defined by spacing between adjacent fins 44 in Figure 3) in the heat exchanger main body axis direction (36).
Finke fails to teach wherein each of the circular heat conductors includes a plurality of divided portions that are able to be divided in a circumferential direction.
However, Buongirno teaches (Figures 1-3) a hollow heat exchanger main body (P) and a heat conductor (assembly of annular fins F, heat conductors per Column 1, lines 24-27) that is disposed on the outer periphery of the heat exchanger main body (as shown in Figure 1), wherein the heat conductor includes a plurality of circular heat conductors (circular as shown in Figure 2) disposed at predetermined intervals (interval defined by spacing between adjacent fins in Figure 1) in the heat exchanger main body axis direction (vertical axis in Figure 1). In particular, Buongirno teaches wherein each of the heat conductors includes a plurality of divided portions (10 & 18) that are able to be divided in a circumferential direction (as shown in Figure 3) for the purpose of allowing the heat conductors to be readily attached to and removed from the heat exchanger main body, thus permitting the effective heat transfer for be adjusted as desired after the heat exchanger main body has been installed (per Column 2, lines 59-63), ultimately increasing flexibility in terms of heat exchange efficiency of the system.

Regarding Claim 4, Finke as modified teaches the heat exchanger according to claim 1 and further teaches wherein a cross-section of each of the heat conductors parallel to the heat exchanger main body axis direction (cross-section shown in Finke’s Figure 2) has a columnar shape or a flat shape (as shown in in Finke’s Figure 2).
Regarding Claim 5, Finke as modified teaches the heat exchanger according to claim 1 and further teaches (Buongirno’s Figures 2-3) couplers (15 & 25) configured to couple end portions in the circumferential direction of each of the plurality of divided portions (as shown in Buongirno’s Figures 2-3, and per Buongirno’s Columns 1 & 2, lines 64-72 & 8-12 respectively).
Regarding Claim 6, Finke as modified teaches the heat exchanger according to claim 2 but fails to explicitly teach wherein a height (vertical length of fins 44 in Finke’s Figure 2) of the heat conductors from the outer periphery is smaller than a distance (horizontal distance between adjacent fins 44 in Finke’s Figure 2) between neighboring heat conductors along the heat exchanger main body axis direction.
(Figure 2) a hollow heat exchanger main body (16) and a heat conductor (assembly of vortex generator 36a, heat conductor since they are formed integrally with the metallic body 16, per Columns 3 & 4, line 35 & 1 respectively) that is disposed on the outer periphery of the heat exchanger main body (as shown in Figure 2), wherein the heat conductor includes a plurality of circular heat conductors (circular as shown in Figure 2, and per Column 3, lines 65-67 since they encircle the outer surface of 16) disposed at predetermined intervals (interval defined by spacing between adjacent fins in Figure 2) in the heat exchanger main body axis direction (horizontal axis in Figure 2). In particular, Kaellis teaches wherein a height (vertical length of 36a in Figure 2) of the heat conductors from the outer periphery is smaller than a distance (horizontal distance between adjacent elements 36a in Figure 2) between neighboring heat conductors along the heat exchanger main body axis direction (per Column 4, lines 49-51) for the purpose of minimizing pressure drop while maximizing heat transfer (per Column 4, lines 51-53).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Finke, by employing the height of the heat conductors from the outer periphery being smaller than the distance between neighboring heat conductors along the heat exchanger main body axis direction, as taught by Kaellis, for the purpose of minimizing pressure drop while maximizing heat transfer.  
Regarding Claim 7, Finke as modified teaches the heat exchanger according to claim 2 but fails to teach wherein the relationship of 0.10  (H/P)0.8 {(A-Af)/A} 0.20 is satisfied, 
2] represents total heating area of the heat exchanger main body and the heat conductors, and Af [mm2] represents heating area of the heat conductors.
However, Kaellis teaches (Figure 2) a hollow heat exchanger main body (16) and a heat conductor (assembly of vortex generator 36a, heat conductor since they are formed integrally with the metallic body 16, per Columns 3 & 4, line 35 & 1 respectively) that is disposed on the outer periphery of the heat exchanger main body (as shown in Figure 2), wherein the heat conductor includes a plurality of circular heat conductors (circular as shown in Figure 2, and per Column 3, lines 65-67 since they encircle the outer surface of 16) disposed at predetermined intervals (interval defined by spacing between adjacent fins in Figure 2) in the heat exchanger main body axis direction (horizontal axis in Figure 2). In particular, Kaellis teaches that the height of the heat conductors, which in turns relates to the area of the heat conductors, in relation to the diameter of the main body, which in turns relates to the area of the main body, and in relation to the pitch of the heat conductors is selected for the purpose of minimizing pressure drop while maximizing heat transfer (per Column 4, lines 26-55). 
Therefore, (H/P)0.8 {(A-Af)/A} is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the height of the heat conductors, which in turns relates to the area of the heat conductors, in relation to the diameter of the main body, which in turns relates to the  (H/P)0.8 {(A-Af)/A} 0.20.
Regarding Claim 9, Finke as modified teaches the heat exchanger according to claim 1 and further teaches wherein the heat conductor includes circular members (circular since they are annular, per Finke’s Column 4, lines 44-48), the circular members being arranged at predetermined intervals (interval defined by spacing between adjacent fins 44 in Finke’s Figure 3) along the heat exchanger main body axis direction (36) but fails to teach each heat conductor having one end thereof kept open.
However, Buongirno teaches (Figures 1-3) a hollow heat exchanger main body (P) and a heat conductor (assembly of annular fins F, heat conductors per Column 1, lines 24-27) that is disposed on the outer periphery of the heat exchanger main body (as shown in Figure 1), wherein the heat conductor includes a plurality of circular heat conductors (circular as shown in Figure 2) disposed at predetermined intervals (interval defined by spacing between adjacent fins in Figure 1) in the heat exchanger main body axis direction (vertical axis in Figure 1). In particular, Buongirno teaches each of the heat conductors having one end (inner end, i.e. inner diameter, defining opening for receiving the heat exchanger main body) thereof kept open (as shown in Figures 2-3) for the purpose of allowing the heat conductors to be readily attached to and removed from the heat exchanger main body, thus permitting the effective heat transfer for be adjusted as desired after the heat exchanger main body has been installed (per Column 2, lines 59-63), ultimately increasing flexibility in terms of heat exchange efficiency of the system.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Finke, by employing each of the heat conductors as a plurality of divided portions that are able to be divided in a circumferential direction, as taught by Buongirno, for the purpose of allowing the heat conductors to be readily attached to and removed from the heat exchanger main body, thus permitting the effective heat transfer for be adjusted as desired after the heat exchanger main body has been installed, ultimately increasing flexibility in terms of heat exchange efficiency of the system.  
Regarding Claim 10, Finke as modified teaches the heat exchanger according to claim 1 and further teaches an additional heat conductor (any other heat conductor in addition to the two heat conductors of claim 2, circular since they are annular, per Column 4, lines 44-48) but fails to teach the additional heat conductor including: a plurality of divided portions that are divided in the circumferential direction; or a circular member having one end thereof kept open.
However, Buongirno teaches (Figures 1-3) a hollow heat exchanger main body (P) and a heat conductor (assembly of annular fins F, heat conductors per Column 1, lines 24-27) that is disposed on the outer periphery of the heat exchanger main body (as shown in Figure 1), wherein the heat conductor includes a plurality of circular heat conductors (circular as shown in Figure 2) disposed at predetermined intervals (interval defined by spacing between adjacent fins in Figure 1) in the heat exchanger main body axis direction (vertical axis in Figure 1). In particular, Buongirno teaches wherein each of the heat conductors includes a plurality of divided portions (10 & 18) that are able to be divided in a circumferential direction (as shown in Figure 3) for the purpose of allowing the heat conductors to be readily attached to and removed from the heat exchanger main body, thus permitting the effective heat transfer for be adjusted as desired after the heat exchanger main body has been installed (per Column 2, lines 59-63), ultimately increasing flexibility in terms of heat exchange efficiency of the system.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Finke, by employing each of the heat conductors as a plurality of divided portions that are able to be divided in a circumferential direction, as taught by Buongirno, for the purpose of allowing the heat conductors to be readily attached to and removed from the heat exchanger main body, thus permitting the effective heat transfer for be adjusted as desired after the heat exchanger main body has been installed, ultimately increasing flexibility in terms of heat exchange efficiency of the system.  
Regarding Claim 12, Finke as modified teaches (Figures 1-2) a radiant tube heating device (1) comprising a heat exchanging unit (32) configured to perform heat exchange between a combustion gas (28), which is inserted in and flows inside a radiant tube (2, as shown in Figure 1 and per Column 4, lines 37-41), and (air from fan 54) used in heating the radiant tube (as shown in Figure 1 and per Column 4, lines 59-64), wherein the heat exchanging unit is the heat exchanger according to claim 1 (as set forth in claim 1 above).
Regarding Claim 19, Finke as modified teaches the heat exchanger according to claim 5 and further teaches the couplers being selected from the group consisting of bolts, nuts, and clips (tabs 15 and ears 25 are clips per the standard meaning of the word “clip”, i.e. “any of various devices that grip, clasp, or hook”, see https://www.merriam-webster.com/dictionary/clip).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Finke as evidenced by Kaellis and as modified by Buongirno as applied to claim 1 above, and further in view of Wu et al. - (US2014/0224464 - previously cited), hereinafter referred to as “Wu”.

Regarding Claim 8, Finke as modified teaches the heat exchanger according to claim 1 but fails to teach wherein the heat conductors are arranged to repeat an uneven pattern at a certain height in the heat exchanger main body axis direction.
However, Wu teaches (Figure 7) a heat exchanger main body (horizontal base of heat sink) and a plurality of heat conductors (assembly of vertical fins protruding from the horizontal base) disposed at predetermined intervals (interval defined by spacing between adjacent fins in Figure 7) in the heat exchanger main body axis direction (horizontal axis in Figure 7). In particular, Wu teaches wherein the heat conductors are arranged to repeat an uneven pattern (pattern of one high and one low fin) at a certain height in the heat exchanger main body axis direction (as shown in Figure 7). A skilled artisan would have recognized that by employing a pattern of one high fin followed by one low fin the pressure drop associated with the cross flow across the fins would decrease as compared to employing fins of the same height thus ultimately enhancing heat exchanger efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Finke, by arraigning the heat conductors to repeat an uneven pattern at a certain height in the heat exchanger main body axis direction, as taught by Wu, for the purpose of decreasing the pressure drop associated with the cross flow across the fins as compared to the pressure drop associated with fins of the same height thus ultimately enhancing heat exchanger efficiency.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Finke as evidenced by Kaellis and as modified by Buongirno as applied to claim 1 above, in view of Satoru - (JP2011119517 - previously cited), hereinafter referred to as “Satoru”.

Regarding Claim 11, Finke as modified teaches the heat exchanger according to claim 1 but fails to teach wherein the heat conductor is made of a material having higher heat resistance than the heat exchanger main body.
However, Satoru teaches (Figures 4-5) a fin (3a) attached to a heat exchanger main body (3d). In particular, Satoru teaches that the fins which are in contact with hot exhaust gases are formed of a material having higher heat resistance and corrosion (per Paragraph 0032). In the instant case, a skilled artisan would have recognized that since the fins are directly exposed to the hot combustion gases, the higher heat resistance would be beneficial in ensuring that the fins are protected against the high temperature of the combustion gases ultimately ensuring structural integrity of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Finke, by employing the heat conductor with a material having higher heat resistance than the heat exchanger main body, as taught by Satoru, for the purpose of ensuring that the fins are protected against the high temperature of the combustion gases ultimately ensuring structural integrity of the heat exchanger.  

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Finke in view of Buongirno.

Regarding Claim 13, Finke discloses (Figures 1-2) a method of manufacturing a heat exchanger (1) that performs heat exchange with combustion air (air from fan 54) by using exhaust gas (28) of a burner (assembly of elements 18, 20, 22 in Figure 1, per Column 4, lines 17-31) attached to a radiant tube (at leg 4 of radiant tube 2), the method comprising
disposing a heat conductor (assembly of annular fins 44, heat conductors per Column 4, lines 52-55), for promoting heat exchange (per Column 4, lines 52-55), on (outer periphery of tube 34 which form part of heat exchanger 32) of a hollow heat exchanger main body (32).
Finke fails to teach the heat conductor including: a plurality of divided portions that are divided in a circumferential direction; or a circular member having one end thereof kept open.
However, Buongirno teaches (Figures 1-3) a hollow heat exchanger main body (P) and a heat conductor (assembly of annular fins F, heat conductors per Column 1, lines 24-27) that is disposed on the outer periphery of the heat exchanger main body (as shown in Figure 1), wherein the heat conductor includes a plurality of circular heat conductors (circular as shown in Figure 2) disposed at predetermined intervals (interval defined by spacing between adjacent fins in Figure 1) in the heat exchanger main body axis direction (vertical axis in Figure 1). In particular, Buongirno teaches the heat conductors including a plurality of divided portions (10 & 18) that are able to be divided in a circumferential direction (as shown in Figure 3) for the purpose of allowing the heat conductors to be readily attached to and removed from the heat exchanger main body, thus permitting the effective heat transfer for be adjusted as desired after the heat exchanger main body has been installed (per Column 2, lines 59-63), ultimately increasing flexibility in terms of heat exchange efficiency of the system.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Finke, by employing the heat conductor as a plurality of divided portions that are able to be divided in a circumferential direction, as taught by Buongirno, for the purpose of allowing the heat 
Regarding Claim 15, Finke discloses (Figures 1-2) a method of manufacturing a heat exchanger (1) that performs heat exchange with combustion air (air from fan 54) using exhaust gas (28) of a burner (assembly of elements 18, 20, 22 in Figure 1, per Column 4, lines 17-31) attached to a radiant tube (at leg 4 of radiant tube 2), the method comprising
providing an additional heat conductor (any one of annular fins 44, heat conductors per Column 4, lines 52-55), for promoting heat exchange (per Column 4, lines 52-55), on a heat exchanger main body (34) in which a heat conductor (any other one of the annular fins 44, heat conductors per Column 4, lines 52-55) for promoting heat exchange (per Column 4, lines 52-55) is disposed (as shown in Figure 2).
Finke fails to teach the additional heat conductor including: a plurality of divided portions that are divided in a circumferential direction; or a circular member having one end thereof kept open is provided.
However, Buongirno teaches (Figures 1-3) a hollow heat exchanger main body (P) and a heat conductor (assembly of annular fins F, heat conductors per Column 1, lines 24-27) that is disposed on the outer periphery of the heat exchanger main body (as shown in Figure 1), wherein the heat conductor includes a plurality of circular heat conductors (circular as shown in Figure 2) disposed at predetermined intervals (interval defined by spacing between adjacent fins in Figure 1) in the heat exchanger main body axis direction (vertical axis in Figure 1). In particular, Buongirno teaches the heat conductors including a plurality of divided portions (10 & 18) that are able to be divided in a circumferential direction (as shown in Figure 3) for the purpose of allowing the heat conductors to be readily attached to and removed from the heat exchanger main body, thus permitting the effective heat transfer for be adjusted as desired after the heat exchanger main body has been installed (per Column 2, lines 59-63), ultimately increasing flexibility in terms of heat exchange efficiency of the system.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Finke, by employing each of the heat conductors as a plurality of divided portions that are able to be divided in a circumferential direction, as taught by Buongirno, for the purpose of allowing the heat conductors to be readily attached to and removed from the heat exchanger main body, thus permitting the effective heat transfer for be adjusted as desired after the heat exchanger main body has been installed, ultimately increasing flexibility in terms of heat exchange efficiency of the system.  

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Finke in view of Buongirno as applied to respective claims 13 and 15 above, and further in view of Wu.

Regarding Claims 14 and 16, Finke as modified teaches the method of using a heat exchanger according to claims 13 and 15 respectively but fails to teach wherein the heat conductor is arranged to repeat an uneven pattern at a certain height in the heat exchanger main body axis direction.
However, Wu teaches (Figure 7) a heat exchanger main body (horizontal base of heat sink) and a plurality of heat conductors (assembly of vertical fins protruding from the horizontal base) disposed at predetermined intervals (interval defined by spacing between adjacent fins in Figure 7) in the heat exchanger main body axis direction (horizontal axis in Figure 7). In particular, Wu teaches wherein the heat conductors are arranged to repeat an uneven pattern (pattern of one high and one low fin) at a certain height in the heat exchanger main body axis direction (as shown in Figure 7). A skilled artisan would have recognized that by employing a pattern of one high fin followed by one low fin the pressure drop associated with the cross flow across the fins would decrease as compared to employing fins of the same height thus ultimately enhancing heat exchanger efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Finke, by arraigning the heat conductors to repeat an uneven pattern at a certain height in the heat exchanger main body axis direction, as taught by Wu, for the purpose of decreasing the pressure drop associated with the cross flow across the fins as compared to the pressure drop associated with fins of the same height thus ultimately enhancing heat exchanger efficiency.  

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Finke in view of Buongirno as applied to respective claims 13 and 15 above, and further in view of Satoru.

Regarding Claims 17-18, Finke as modified teaches the method of manufacturing a heat exchanger according to claims 13 and 15 respectively but fails to teach wherein the heat conductor as to claim 17 and the additional heat conductor as to claim 18 is made of a material having higher heat resistance than the heat exchanger main body.
However, Satoru teaches (Figures 4-5) a fin (3a) attached to a heat exchanger main body (3d). In particular, Satoru teaches that the fins which are in contact with hot exhaust gases are formed of a material having higher heat resistance and corrosion resistance than the material of the main body (per Paragraph 0032). In the instant case, a skilled artisan would have recognized that since the fins are directly exposed to the hot combustion gases, the higher heat resistance would be beneficial in ensuring that the fins are protected against the high temperature of the combustion gases ultimately ensuring structural integrity of the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Finke, by employing all of the heat conductors with a material having higher heat resistance than the heat exchanger main body, as taught by Satoru, for the purpose of ensuring that the fins are protected against the high temperature of the combustion gases ultimately ensuring structural integrity of the heat exchanger.  

Response to Arguments
Applicant’s arguments, see remarks, filed 03/19/2021, with respect to the rejection of claim 1 under 35 USC 102 have been fully considered and are persuasive in that claim 1 is no longer anticipated by Finke.  Therefore, the rejection under 35 USC 102 has been withdrawn.  However, since claim 1 now incorporates claim 3 which was previously rejected under 35 USC 103, a new ground(s) of rejection for claim 1 is made consistent with previously presented claim 3. Applicant’s arguments with respect to the previous rejection of claim 3 thus now apply to the current rejection of claim 1, these arguments have been fully considered but they are not deemed persuasive.
Applicant argues that that due to the vastly different operating conditions between the Buongirno’s radiator and Finke radiant tube heating device a skilled artisan would not be motivated to use Buongirno’s radiator fin in Finke’s radiant tube heating device.
These arguments are respectfully traversed. The Office respectfully asserts that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, Finke’s radiant tube heating device already employs fins which are clearly capable of withstanding the operating conditions of the device, Buongirno’s was merely relied upon as teaching that its old and well-known to employ such fins as 
The above response also applies to the arguments in regards to claims 13 and 15. Any remaining arguments are dependent on the aforementioned ones.
For at least the reasons discussed and set forth in the rejection above, Claims 1 and 4-19 remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763